Citation Nr: 1802489	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-35 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder disability, claimed as chronic dislocation.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his mother



ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1997 to December 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran attended a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2017.  A transcript of that proceeding has been prepared and is associated with the file.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 



FINDINGS OF FACT

1.  The Veteran's left shoulder disability had its onset in service.

2.  The Veteran was exposed to acoustic trauma in service.

3.  The Veteran's tinnitus had its onset in service.

4.  The Veteran does not have a diagnosis of hearing loss for VA purposes.

CONCLUSIONS OF LAW

1.  The criteria for service connection for left shoulder disability, claimed as chronic dislocation, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent they are available and have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claims.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claims.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria for Service Connection

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a medical disability, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), 12 Vet. App. 247, 253 (1999).

The chronic diseases listed in 38 C.F.R. § 3.309(a) include organic diseases of the nervous system, and tinnitus is considered an organic disease of the nervous system (Fountain v. McDonald, 27 Vet. App. 258 (2015).  Service connection for tinnitus may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases" and only applies to the chronic diseases set forth in § 3.309(a)).  

Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  

If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  See Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."

Left Shoulder

The Veteran asserts that his left shoulder was injured in service and has been symptomatic ever since.  At the October 2017 hearing, the Veteran testified that he had been complaining about his shoulder since he exited the service.  He also testified that he thought he was service-connected for his shoulder, as he was receiving treatment for it from VA.

Initially, the Board notes that the Veteran has a current diagnosis of chronic dislocation of joint of shoulder, further described as bilateral shoulder multidirectional instability.  The first element of service connection is thereby satisfied.

Turning to the in-service injury, the Veteran's service treatment records (STRs) contain two notations for a significant injury to the Veteran's left shoulder, requiring an emergency room visit (November 1997).  The Veteran was diagnosed with shoulder strain after his left shoulder popped out of place when he was ordered to stay in the front leaning rest position for push-ups.  The examining physician noted decreased range of motion and placed the Veteran in a sling.  As the May 2008 VA examiner noted, he was unable to participate in physical fitness training after this incident.

At his November 1999 separation physical, the Veteran checked yes for painful or trick shoulder or elbow.

In a July 2004 mental health note, the Veteran reported that he had pain in his shoulder.

In a May 2008 VA examination, the examiner concluded that the Veteran's left shoulder chronic dislocation was a serious condition that must have been from a pre-existing injury, prior to service, and therefore was less likely than not to have occurred in service.  However, the Veteran's entrance physical does not note any shoulder injury or condition.  Additionally, the Veteran has consistently maintained that he had never had any problems with his shoulder prior to the injury in service.

When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C. § 1111 (2012); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  If the presumption of soundness applies, the burden then shifts to the Government to rebut the presumption by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby 1 Vet. App. at 227.  

As further explained in Horn v. Shinseki, 25 Vet. App. 231, 235 (2012): "Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness...the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease."  

In this case, the presumption of soundness applies regarding the Veteran's left shoulder.  As such, there is not a legal basis for finding a pre-existing injury to preclude service connection for the Veteran's left shoulder.  Accordingly, the Board finds that the May 2008 VA examiner's opinion regarding a pre-existing injury is not probative.

Based on the foregoing, the Board finds a continuity of symptomology of chronic dislocation for the Veteran's left shoulder since his injury in service.   Therefore, service connection for left shoulder, claimed as chronic dislocation, is warranted. 

Tinnitus

Initially, the Board notes that exposure to noise is conceded, as the Veteran's military personnel records show that he served in Aviation Maintenance Administration. 

Additionally, the Veteran has a current diagnosis of tinnitus, and the Veteran is competent to report current tinnitus. Charles v. Principi, 16 Vet App 370 (2002).  Thus, the first element of service connection has been established.

With respect to an in-service incurrence, the Veteran has provided competent and credible lay evidence when he testified of being in the room where aircraft engines were tested, and experiencing ringing in his ears.  The Veteran is competent to report the event that occurred during service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board finds that the description of his in-service noise exposure is consistent with the types and circumstances of the Veteran's military service.  38 U.S.C. § 1154(a) (2012) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Therefore, the Veteran's assertions regarding his in-service noise exposure and the onset of his tinnitus is competent and credible lay evidence of such exposure.  Hence, the second element of service connection has been established.

With respect to a nexus between the Veteran's tinnitus and the in-service noise exposure, the Board affords limited probative weight to the negative opinion of the May 2008 VA examiner who examined the Veteran in connection with his claims of bilateral hearing loss and tinnitus in May 2008.  In the report, the VA examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure, because the STRs were silent for complaints of tinnitus and because the Veteran was not routinely exposed to hazardous noise.  Yet, in the same report, the examiner listed military noise exposure as "aircraft engines (veteran work [sic] in an office that was in a building were [sic] aircraft engines were tested)."  This lack of internal consistency renders the examiner's opinion of little probative weight.

Conversely, the Board affords the Veteran's own statements significant probative weight.  During his VA examination in May 2008, the Veteran reported ringing in the ears.  Moreover, in his lay statements, particularly his testimony before the undersigned VLJ, the Veteran testified that the ringing in his ears began when he started working near the aircraft engine testing room, in 1998.  The Board finds that the Veteran is competent and credible to report the symptoms of his tinnitus, and that he has consistently reported that it began during service.  See Layno, 6 Vet. App. at 469 (a Veteran's lay statements may be sufficient evidence in any claim for service connection). 

Based on the foregoing, the Board finds that the Veteran has established continuity of symptomatology of tinnitus.  Accordingly, service connection for tinnitus is warranted.  

Hearing loss

The salient issue with respect to the Veteran's claim of entitlement to service connection for hearing loss is whether the evidence demonstrates a current diagnosis of hearing loss.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On the authorized audiological evaluation in November 1999, as part of the Veteran's separation physical, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
0
0
LEFT
5
0
5
0
5

In May 2008, the Veteran underwent a VA audiological examination to ascertain the presence of hearing loss and, if found, whether it was incurred in or due to his active duty.  After reviewing the Veteran's relevant history and treatment records, the examiner administered audiometric testing that revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
10
LEFT
10
10
10
15
10

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 98 in the left ear.

Based on the testing results, the VA examiner concluded that there was no diagnosis of hearing loss; the diagnosis was noted as normal hearing and normal middle ear function for both ears.

The Veteran did not otherwise submit or identify evidence of puretone thresholds which satisfied the applicable regulatory definition of a hearing disability.

In sum, the evidence of record did not include a puretone threshold of 40 decibels or greater at 500, 1000, 2000, 3000, or 4000 Hertz; puretone thresholds of 26 decibels or greater at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or speech recognition scores using the Maryland CNC Test less than 94 percent.  38 C.F.R. § 3.385.  As such, the Board finds that the evidence of record did not demonstrate hearing loss for VA purposes.  See Degmetich, 104 F.3d at 1333.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  As noted above, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no competent evidence reflecting the current presence of hearing loss, the basis upon which to establish service connection has not been presented and the appeal must be denied. 

To the extent that the Veteran asserts he has hearing loss, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise. 

The Board notes that in the Veteran's STRs there is a notation of decreased hearing over three audiograms in April and May of 1999.  However, the diagnosis of upper respiratory infection and Eustachian tube dysfunction was made, and treatment was provided.  After three days of treatment, the infection was resolved, and the Veteran reported he could "hear better."  A subsequent audiogram was provided in May 1999.  The results of that audiogram were within normal limits, with no evidence of hearing loss. 

The Veteran's statements are competent as to experiencing decreased hearing acuity; however, the diagnosis of hearing loss, that satisfies the applicable VA regulations, is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's lay assertions do not constitute competent evidence of a current diagnosis of hearing loss disability in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

As hearing loss for VA purposes has not been shown, the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for hearing loss must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for left shoulder disability, claimed as chronic dislocation, is granted.

Service connection for tinnitus is granted.

Service connection for hearing loss is denied.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


